Title: To Thomas Jefferson from Tench Coxe, 22 February 1802
From: Coxe, Tench
To: Jefferson, Thomas


          
            Sir
            Philadelphia Feb. 22. 1802
          
          It is manifest to every person, who reflects on the affairs of the United States, that the present season rather offers a new, than a defective mass of commercial advantages. The acquisition of a large monied capital, and of a universal credit, public & private, have relieved us from the British monopoly, or at least afforded the sure means and this is a revolution in trade. To give activity to this power should be the object of the merchant & will be a pleasure and a credit to the Government.
          The mass of importations, from the British European dominions are well ascertained to have been 18 millions of dollars before the abolition of the Fr. Monarchy, & 28 to 32 millions since, according to the years & valuations. This affords a vast range for inspection and consideration. Some of those things were not manufactures—Some were manufactures foreign to Britain. The rest were the manufactures of England, Wales, Scotland & Ireland. Every country in Europe affords some substitutes for a part of those goods, to be procured from them either by our newly acquired monied capital, or by the greater extent in which the American Merchant is known and confided in—Even the British Merchant imports directly from Germany, Russia &ca. commodities which rival, here, the manufactures of Britain and Ireland.
          But, Sir, there is one other source of supply which has not yet struck the American mind in the best form—from which the British capitalist dares not draw supplies for us or for his fellow subjects—which the American Merchant cannot perhaps avail himself of without governmental countenance—and which may, it is believed, happily receive the attention of the Executive power—I mean, China.
          The cheapness of living and of labor, and the imitative talents of that Country & people are well understood and ascertained. It has been the interest of the European manufacturing nations to avoid and discourage the importation of China manufactures, because they interfered with their own. But we who do not manufacture piece goods, and shall not for some time, are at present situated differently, for example, from the English. Lord Mc.Cartney went from England to China to extend the knowledge & sale of British manufactures. He was illy received. Were an American minister to go to China, to extend and improve the Chinese manufactures, and encrease the exportation, and consumption, it is believed, that a sincere well arranged mission of that nature would be differently received. It is not meant to be suggested or recommended that an embassy from America should be sent to China, but I have the honor to submit to your consideration, Sir, a special communication to that Government upon the subject of the Commercial intercourse between the two Countries.
          America might be justly represented to them as having no manufactures of silk. The fact stated on page 45 Coxe’s view of U.S. on silk, was received from Doctor Franklin. It has been corroborated by information from many others. The chinese manufactures of cotton are considerable, but not very various. They have other manufactures. Their talent at imitation is considered as very nice and almost perfect. The idea intended to be suggested and recommended is that of a direct communication in writing from the President of the United States to the Emperor of China, accompanied by a body of useful information upon the nature of our demand & consumption, the numbers of our people and consequent extent of our demand, our increase evidenced by copies of our two Census, our disposition to buy of them for money, or upon respondentia according to their usages, and according to the contracts which have & shall be made among the merchants from time to time. Such a communication, to be accompanied by a very copious and nice collection of specimens of the various goods most in demand at all times in our markets, and these to be made up in the most perspicuous & impressive manner and to include the manufactures of all the European nations. It would require some money but not a great deal, and as it would be desireable not to awaken the Jealousies of the European Merchants before the communication was recd. and considered, it would be desirable that it should be found that some existing provision of money would admit the expenditure. I do not know the exact details of the provisions for foreign intercourse, nor of the 10.000 Dollar fund but I do not recollect any other source so probable as one of those.
          It might be sufficient to have these things carefully prepared, without any public notice of the thing—to have a confidential shipment of them, to the care of some respectable passenger or supercargo, to be delivered with the Dispatch, to the American Consul, and by him passed to the Emperor thro the Hands of the chief magistrate of Canton—I will not dwell longer upon a hint, which is sufficiently explained to facilitate its adoption, or rejection, as it may seem [best. It is] not at all improbable that such a communication might secure to the American trade both Justice and Favor, as feelings govern much in that half civilized nation. It is well understood that acts of injury & benefit are no where so highly rated—
          I have the honor to be, Sir, yr. respectful hble Servant
          
            Tench Coxe
          
        